

EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective as of the
1st day of February, 2014 by and between JTH Holding, Inc., a Delaware
corporation (the “Holding Company”), JTH Tax Inc, a Delaware corporation (“JTH
Tax”) and Subsidiary of the Holding Company and Kathleen E. Donovan
(“Executive”). JTH Holding Inc. together with its Subsidiaries (including JTH
Tax), shall be referred to in this Agreement as the "Company."
W1TNESSETH:
WHEREAS, the Company desires to employ and secure the exclusive services of
Executive on the terms and conditions set forth in this Agreement;
WHEREAS, the Executive will provide services as described herein to the Company;
and
WHEREAS, Executive desires to accept such employment on such terms and
conditions.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the Company and Executive
hereby agree as follows:
1.Agreement to Employ. Upon the terms and subject to the conditions of this
Agreement, the Company hereby agrees to employ Executive, and Executive hereby
accepts such employment with the Company.
2.    Term; Position and Responsibilities; Location.
(a)    Term of Employment. Unless Executive’s employment shall sooner terminate
pursuant to Section 7, the Company shall continue to employ Executive on the
terms and subject to the conditions of this Agreement from the date first
written above through January 31, 2016. This Agreement shall be renewed
automatically for successive additional terms of one (1) year each, unless
either party gives the other written notice of non-renewal at least ninety (90)
days prior to the expiration of the initial term or any additional term, as the
case may be. The period during which Executive is employed with the Company
under this Agreement following the effective date of this Agreement shall be
referred to as the “Employment Period.”
(b)    Position and Responsibilities. During the Employment Period, Executive
shall serve as Vice President and Chief Financial Officer of the Company and
shall be responsible for managing the financial accounting, internal audit,
credit and franchisee credit functions of the Company, and such other related
duties and responsibilities as are customarily assigned to individuals serving
in that position. Executive will also serve as a member of the Company’s
Executive Committee. Executive agrees that during the Employment Period,

1

--------------------------------------------------------------------------------



Executive shall report directly to the Chief Executive Officer of the Company
and shall devote as much of her skill, knowledge, commercial efforts and
business time as the Board of Directors of the Holding Company ("Board") shall
reasonably require for the conscientious and good faith performance of her
duties and responsibilities to the best of her ability.
(c)    Location. During the Employment Period, Executive’s services shall be
performed primarily in Virginia Beach, Virginia.
(d)    Other Activities. The Company and Executive acknowledge that
notwithstanding her duties under this Agreement, Executive shall be permitted
during the Employment Period to serve on civic and charitable boards, and
subject to Section 9(b), on the boards of directors (or similar governing
bodies) of other entities.
3.    Base Salary.
During the Employment Period, the Company shall pay Executive a base salary at
an annualized rate of $335,000, payable in installments on the Company’s regular
payroll dates but not less frequently than monthly. The Board shall review
Executive’s base salary annually during the Employment Period (beginning after
the fiscal year ending April 30, 2015) and may increase (but not decrease) that
base salary from time-to-time, based on its periodic review of Executive’s
performance in accordance with the Company’s regular policies and procedures.
The base salary amount payable to Executive for a full year under this Section 3
shall be referred to herein as the “Base Salary.”
1.    Annual Incentive Compensation/Bonus. The Company has established an annual
incentive bonus program (the “Bonus”). For the duration of this Agreement, the
Executive will be eligible for the Bonus, payable as and when Bonuses payable to
other executive officers of the Company are paid. The amount available to be
paid to Executive (except as provided in the following sentence), and the time
and form of payment of bonuses, will be determined and approved by the
Compensation Committee of the Board. For the partial remaining fiscal year of
the Company ending April 30, 2014, Executive shall be entitled to receive a
minimum lump sum Bonus not less than $50,000. For all fiscal years of the
Company beginning on or after May 1, 2014, Executive shall be eligible for a
Bonus, the maximum amount of which shall be equal to fifty percent (50%) of the
Base Salary paid to Executive as of the last day of each fiscal year, and
Executive’s eligibility for the Bonus shall be determined on a basis consistent
with the named executive officers of the Company (as defined under the
Securities Exchange Act of 1934).
2.    Employee Benefits.
(d)    General. During the Employment Period, Executive will be eligible to
participate in the employee and executive benefit plans and programs maintained
by the Company from time-to-time in which named executive officers of the
Company are eligible to participate, including, to the extent maintained by the
Company, life, medical, dental, accidental and disability insurance plans,
retirement plans, incentive stock award and stock compensation plans, and
deferred compensation and savings plans, in accordance with the terms and
conditions

2



--------------------------------------------------------------------------------



thereof as in effect from time-to-time. To the extent the Company's medical
and/or dental insurance plans require Executive to satisfy a waiting period
before becoming eligible to participate in those plans, the Company shall
reimburse Executive for the difference between the amounts payable by Executive
to maintain coverage under COBRA, until the date of eligibility for the
Company's plans, under any existing medical or dental insurance plan in which
Executive now participates, subject to Executive remaining responsible to pay
the amount that would have represented Executive's contribution toward
participation in the Company's plans had she been immediately eligible to
participate in those plans. Upon execution of this Agreement and the
satisfaction of any applicable waiting period, Executive shall be eligible to
participate in the Company’s existing 401(k) plan, in accordance with its terms,
and the Company shall match Executive’s contributions in accordance with the
terms of that plan, provided that the matching does not violate any provisions
of the 401(k) plan.
(e)    Vacation. During the Employment Period, Executive shall be entitled to
vacation on the same basis as other executive officers of the Company and the
Holding Company. Executive shall also be entitled to Company-designated
holidays.
(c)    Smart Phone. During the Employment Period, the Company shall provide
Executive with a smart phone for her use, as well as pay for business-related
usage fees. Executive shall submit a detailed bill in order to obtain
reimbursement, if necessary.
(d)    Business Travel, Lodging. The Company will reimburse Executive for
reasonable travel, lodging, meal and other reasonable expenses incurred by her
in connection with the performance of her duties and responsibilities hereunder
upon submission of related receipts or other evidence of the incurrence and
purpose of each such expense consistent with the terms and conditions of the
Company’s business expense reimbursement policy.
(e)    Relocation Expenses. The Company will reimburse Executive for reasonable
cost of her relocation to the Virginia Beach, Virginia area, subject to a
maximum reimbursement of $150,000. This reimbursement will consist of (i)
reimbursement for actual, documented out-of-pocket expenses related to
Executive's relocation, (ii) a standard real estate brokerage commission related
to the sale of Executive's current principal residence, and (iii) to the extent
any of the reimbursement described in (i) or (ii) above constitutes compensation
to Executive for federal or state income tax purposes, and subject to the
maximum reimbursement amount, an adjustment to the total amount provided to
Executive as reimbursement in order to make the reimbursement tax neutral to
Executive (it being understood that Executive will provide the Company with such
information as it requires in order to perform an accurate true up of this
calculation).
(f)    Stock Compensation. During the Employment Period, Executive shall be
eligible for consideration for grants made under the Company's stock
compensation plans as in effect from time to time, subject in all cases to the
discretion of the Board and the Compensation Committee of the Board. The Company
and Executive acknowledge that, effective as of the first date of Executive's
employment, the Executive has been granted options to purchase a total of
175,000 shares of the Company's Class A Common Stock, subject to vesting and
other terms to be further defined in applicable stock option agreements.

3



--------------------------------------------------------------------------------



3.    Sarbanes-Oxley/Dodd-Frank Act Compliance: Repayment of Bonus and Profits:
Executive understands that, in accordance with The Sarbanes-Oxley Act of 2002
and the Dodd–Frank Wall Street Reform and Consumer Protection Act of 2010
(together, “Applicable Law”), if the Holding Company is required to prepare an
accounting restatement due to the material noncompliance of the Holding Company
with any financial reporting requirement under securities laws, Executive shall
reimburse the Company, to the extent reimbursement is required by Applicable
Law, for: (i) any bonus or other incentive-based or equity-based compensation
received by Executive from the Company during the three-year period following
the first public issuance or filing with the SEC (whichever first occurs) of the
financial document embodying such financial reporting requirement; and (ii) any
profits realized from the sale of securities of the Holding Company during that
three-year period.
4.    Termination of Employment. The Board believes it is in the best interests
of the Company to diminish the inevitable distraction of the Executive by virtue
of the personal uncertainties and risks in the event the Executive terminates
her employment for Good Reason (as defined herein) or is terminated by the
Company without Cause (as defined herein) and to encourage the Executive’s full
attention and dedication to the Company currently, and to provide the Executive
with compensation and benefits arrangements upon termination that ensure that
the compensation and benefits expectations of the Executive will be satisfied
and that are competitive with those of other corporations, subject to the
requirements and restrictions set forth in Section 8. The Compensation Committee
of the Board has approved this Section 7 of the Agreement and authorized its
inclusion in this Agreement on the Company’s behalf.
(a)    Certain Definitions.


(i)    “Date of Termination” means (i) if the Executive’s employment is
terminated by the Company for Cause, or by the Executive for Good Reason, the
date of receipt of the Notice of Termination or any later date specified
therein, as the case may be, (ii) if the Executive’s employment is terminated by
the Company other than for Cause or for Good Reason, the date on which the
Company or the Executive notifies the other of such termination, as the case may
be, and (iii) if the Executive’s employment is terminated by reason of death or
disability, the date of death of the Executive or the effective date of the
disability, as the case may be.


(ii)    The “Effective Date” shall mean the date on which an event occurs that
gives rise to Good Reason for termination of the Executive’s employment with the
Company.


(b)    Termination of Employment.


(i)    Good Reason. Executive may terminate his or her employment during the
Employment Period for Good Reason. In such event, the Company shall have the
Termination Obligations in Section 7(d)(i) below. For the purposes of this
Agreement, “Good Reason” shall mean any of the following:



4



--------------------------------------------------------------------------------



(A)    the assignment to the Executive of duties inconsistent with the
Executive’s status as an executive officer of the Company or any other action by
the Company that results in a significant diminution in that status, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and that is remedied by the Company within thirty (30) days after
receipt of notice thereof given by the Executive;


(B)    any failure by the Company to provide the Executive with compensation and
benefits that are in the aggregate at least commensurate in all material
respects with those provided to Executive as of the Effective Date, other than
an isolated, insubstantial and inadvertent failure not occurring in bad faith
and that is remedied by the Company within thirty (30) days after receipt of
notice thereof given by the Executive;


(C)    any change of the Executive’s primary place of business away from
Virginia Beach, Virginia; or


(D)    any material breach of this Agreement by the Company.    
  
(ii)    Without Good Reason. Executive may terminate his or her employment
during the Employment Period without Good Reason. In such event, the Company
shall have the Termination Obligations in Section 7(d)(ii) below.


(iii)     Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. In such event, the Company shall have the
Termination Obligations in Section 7(d)(ii) below. For purposes of this
Agreement, “Cause” shall mean any of the following:


(A)    the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), if, within
30 days of receiving a written demand for substantial performance from the Board
or the Chief Executive Officer that specifically identifies the manner in which
the Executive has not substantially performed her duties, the Executive shall
have failed to cure the non-performance or to take measures to cure the
non-performance, or


(B)    the willful engaging by the Executive in gross misconduct that is
materially and demonstrably injurious to the Company.


(C)    the Executive’s indictment or conviction of a crime that (i) is
predicated on either fraud or embezzlement, (ii) involves moral turpitude, or
(iii) constitutes a felony under Virginia law;
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant

5



--------------------------------------------------------------------------------



to a resolution duly adopted by the Board or a committee thereof, or based upon
the advice of counsel for the Company shall be conclusively presumed to be done,
or omitted to be done, by the Executive in good faith and in the best interests
of the Company. The cessation of employment of the Executive shall not be deemed
to be for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership at a meeting of the Board
called and held for that purpose (after reasonable notice is provided to the
Executive and the Executive is given an opportunity, together with counsel, to
be heard before the Board), finding that, in the good faith opinion of the
Board, the Executive is at fault for conduct described in subparagraph (A) or
(B) above, and specifying the particulars thereof in detail.


(iv)    Without Cause. The Company may terminate Executive without Cause. In
such event, the Company shall have the Termination Obligations in Section
7(d)(i) below.


(v)    Death or Disability. Executive’s employment shall automatically terminate
on Executive’s death and may be terminated by the Company due to her Disability.
For the purposes of this Agreement, “Disability” shall mean a physical or mental
disability that prevents Executive from performing her essential job functions
as Chief Financial Officer for a continuous period of at least six (6) months.
In such event, the Company shall have the Termination Obligations in Section
7(d)(ii) below.


(vi)     Employment-Related Death or Disability. For the purposes of this
Agreement, "Employment-Related Death or Disability" shall mean the death of
Executive or the Disability of Executive, to the extent Death occurred while
Executive was traveling while performing Executive's duties with the Company, or
the proximate cause of the Disability was directly related to the performance of
Executive's duties with the Company.


(c)    Notice of Termination. Any termination of Executive’s employment by the
Company for or without Cause, or by the Executive for or without Good Reason,
shall be communicated by a Notice of Termination to the other party. For
purposes of this Agreement, a “Notice of Termination” means a written notice
that (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
is other than the date of receipt of the notice (which date shall be not more
than thirty days after the giving of the notice). The failure by the Company or
the Executive to set forth in the Notice of Termination any fact or circumstance
that contributes to a showing of Cause or Good Reason shall not waive any right
of the Executive or the Company, respectively, hereunder or preclude the
Executive or the Company, respectively, from asserting that fact or circumstance
in enforcing the Executive’s or the Company’s rights hereunder.









6



--------------------------------------------------------------------------------



(d)    Company’s Termination Obligations.


(i)    Good Reason, Without Cause or Employment-Related Death or Disability. If
the Executive’s employment is terminated by Executive for Good Reason, by the
Company without Cause, or as a result of Executive's Employment-Related Death or
Disability, then the Company shall pay to Executive an amount equal to the
aggregate of the following amounts under (A) and (B) and provide the other
benefits provided below:


(A)    Executive’s Base Salary through the Date of Termination, to the extent
not previously paid, reimbursement for any unreimbursed business expenses
incurred by Executive prior to the Date of Termination that are subject to
reimbursement under Section 5 above and payment of accrued, but unused vacation
time as of the Date of Termination (“Accrued Obligations”).


(B)    an amount equal to the Executive’s monthly Base Salary as of the day
prior to the Date of Termination multiplied by (i) twelve (12) if the Date of
Termination is on or prior to January 31, 2019, or (ii) eighteen (18) if the
Date of Termination is after January 31, 2019.


(C)    the portion of the Bonus for the fiscal year of the Company (ending on
April 30) during which Executive was employed that includes the Date of
Termination, that portion to equal the product (that product, the “Pro-Rata
Bonus”) of the Bonus that would have been payable to Executive for that fiscal
year had Executive remained employed for the entire fiscal year, determined
based on the extent to which the Company achieves the performance goals for that
year, multiplied by a fraction, the numerator of which is equal to the number of
days in the fiscal year that precedes the date of termination and the
denominator of which is equal to 365, payable in cash at the time otherwise
provided under the terms of the Bonus program.


(D)    to the extent any incentive stock awards, such as stock options, stock
appreciation rights, restricted stock, dividend equivalent rights, or any other
form of incentive stock compensation granted Executive shall have not vested,
they shall immediately become fully (100%) vested and exercisable and shall be
paid in accordance with their terms.


(E)    continued coverage at the Company’s expense under the Company’s medical
and dental arrangements with respect to Executive and any of her dependents who
were covered under those Company plans on the day prior to the Date of
Termination for a period of (i) twelve (12) months following the Date of
Termination if the Date of Termination is on or prior to January 21, 2019, or
(ii) eighteen (18) months following the Date of Termination if the Date of
Termination is after January 31, 2019; provided, however, that if Executive
becomes reemployed with another employer and is eligible to receive comparable
medical or other welfare benefits under another employer provided plan, the
medical and other welfare benefits described herein shall be secondary to those
provided under such other plan during the applicable period of eligibility
provided that the costs of obtaining those medical and other welfare benefits is
less than the cost of those benefits to Executive immediately prior to the

7



--------------------------------------------------------------------------------



Date of Termination, and provided further that continued participation shall not
be allowed if the Company determines that the payment would be considered
discriminatory under applicable law.


(F)    to the extent not theretofore paid or provided, the Company shall timely
pay or provide to Executive any other amounts or benefits required to be paid or
provided or that the Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and/or the Company’s
Affiliates.


Subject to Section 8, the amount payable pursuant to (B) above shall be payable
in (i) two equal installments on the six-month and one year anniversaries of the
Date of Termination if the Date of Termination is on or prior to January 31,
2018, and (ii) three (3) equal installments on the six-month, one year and
18-month anniversaries of the Date of Termination if the Date of Termination is
after January 31, 2019.


(ii)    Without Good Reason, With Cause, Death or Disability (other than
Employment-Related Death or Disability). If Executive’s employment should
terminate on her death, if the Company should terminate her employment for Cause
or due to her Disability, or if she should terminate her employment without Good
Reason during the Employment Period, other than as a consequence of
Employment-Related Death or Disability, the Company shall pay to Executive (or
to her estate in the event of her death) the Accrued Obligations within thirty
(30) days following the Date of Termination. In addition, if Executive’s
employment should terminate on her death or because of her Disability during the
Employment Period (other than as a consequence of Employment-Related Death or
Disability), the Company shall pay to Executive (or to her estate in the event
of her death) the Pro-Rata Bonus, if any, in one lump sum payment on the Bonus
Payment Date for the fiscal year of the Company that includes the Date of
Termination.


(e)     Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company and for which the Executive may
qualify, nor, shall anything herein limit or otherwise affect the rights that
the Executive may have under any contract or agreement with the Company. Amounts
that are vested benefits or that the Executive is otherwise entitled to receive
under any plan, policy, practice or program of or any contract or agreement with
the Company at or subsequent to the Date of Termination shall be payable in
accordance with that plan, policy, practice or program or contract or agreement
except as explicitly modified by this Agreement.


(f)    Full Settlement. The Company’s obligations to make the payments provided
for in this Agreement and otherwise to perform the Company’s obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action that the Company may have against
Executive or others. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not Executive obtains other employment. The
Company agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses that the Executive may

8



--------------------------------------------------------------------------------



reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company or others of the validity or enforceability of, or liability
under, any provision of this Agreement or any guaranty of performance thereof
(including as a result of any contest by Executive about the amount of any
payment pursuant to this Agreement), plus in each case interest on any delayed
payment at the applicable Federal rate provided for in Section 7872(f)(2)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”).


(g)    Limitation on Benefits. It is the intention of the parties that payments
to be made to the Executive pursuant to this Agreement and under any other plan,
agreement or arrangement maintained by the Company shall not constitute "excess
parachute payments" within the meaning of Section 280G of the Code and any
regulations thereunder. If the independent accountants serving as auditors for
the Company on the Effective Date (or any other accounting firm designated by
the Company) determine that any payment or distribution by the Company to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) would be
nondeductible by the Company under Section 280G of the Code (and any successor
provision) as amended from time to time, then the amounts payable or
distributable under this Agreement will be reduced to the maximum amount that
may be paid or distributed without causing such payments or distributions to be
nondeductible. The determination shall take into account (a) whether the
payments or distributions are "parachute payments" under Section 280G, (b) the
amount of payments and distributions under this Agreement or any other plan,
agreement or arrangement that constitute reasonable compensation, and (c) the
present value of the payments and distributions determined in accordance with
Treasury Regulations in effect from time to time. In the event any payments or
benefits are to be reduced, the Company shall reduce or eliminate the payments
to the Executive by first reducing or eliminating those payments or benefits
that are payable in cash and then by reducing or eliminating those payments that
are not payable in cash, in each case in reverse order beginning with payments
or benefits that are to be paid or provided the farthest in time from the date
of determination. Any reduction pursuant to the preceding sentence shall take
precedence over the provisions of any other plan, arrangement or agreement
governing the Executive’s rights and entitlements to any benefits or
compensation.


(h)    Successors.


(i)    This Section 7 of the Agreement is personal to the Executive and, without
the prior written consent of the Holding Company, shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Section 7 of the Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal representatives.


(ii)    This Section 7 of the Agreement shall inure to the benefit of and be
binding upon the Company and the Company’s successors and assigns.


(iii)    The Company will require any Successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement

9



--------------------------------------------------------------------------------



in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.


5.    Code Section 409A Compliance
(a)    The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Internal Revenue Code and applicable
guidance thereunder (“Code Section 409A”) or comply with an exemption from the
application of Code Section 409A and, accordingly, all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Code Section 409A.
(b)    Neither the Executive nor the Company shall take any action to accelerate
or delay the payment of any monies and/or provision of any benefits in any
matter that would not be in compliance with Code Section 409A.
(c)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the form or timing of
payment of any amounts or benefits upon or following a termination of employment
unless the termination is also a “separation from service” (within the meaning
of Code Section 409A) and, for purposes of any such provision of this Agreement
under which (and to the extent) deferred compensation subject to Code Section
409A is paid, references to a “termination” or “termination of employment” or
like references shall mean separation from service. If the Executive is deemed
on the date of separation from service with the Company to be a “specified
employee”, within the meaning of that term under Code Section 409A(a)(2)(B) and
using the identification methodology selected by the Company from time to time,
or if none, the default methodology, then with regard to any payment or benefit
that is required to be delayed in compliance with Code Section 409A(a)(2)(B),
the payment or benefit shall not be made or provided prior to the earlier of (i)
the expiration of the six- month period measured from the date of the
Executive’s separation from service or (ii) the date of the Executive’s death.
In the case of benefits required to be delayed under Code Section 409A, however,
the Executive may pay the cost of benefit coverage, and thereby obtain benefits,
during that six month delay period and then be reimbursed by the Company
thereafter when delayed payments are made pursuant to the next sentence. On the
first day of the seventh month following the date of the Executive’s separation
from service or, if earlier, on the date of the Executive’s death, all payments
delayed pursuant to this Section 8(c) (whether they would have otherwise been
payable in a single sum or in installments in the absence of the delay) shall be
paid or reimbursed to the Executive in a lump sum, and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein.
(d)    With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits subject to Code Section 409A, except as permitted
by Code Section 409A, (i) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit, and (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable

10



--------------------------------------------------------------------------------



year, provided that the foregoing clause (ii) shall not be violated with regard
to expenses reimbursed under any arrangement covered by Code Section 105(b)
solely because those expenses are subject to a limit related to the period the
arrangement is in effect. All reimbursements shall be reimbursed in accordance
with the Company’s reimbursement policies but in no event later than the fiscal
year following the fiscal year in which the related expense is incurred.
(e)    If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.
(f)    When, if ever, a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within ten (10)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.
(g)    Notwithstanding any of the provisions of this Agreement, the Company
shall not be liable to the Executive if any payment or benefit which is to be
provided pursuant to this Agreement and that is considered deferred compensation
subject to Code Section 409A otherwise fails to comply with, or be exempt from,
the requirements of Code Section 409A.
6.    Restrictive Covenants. The Company and Executive agree that Executive will
have a prominent role in the management of the business, and the development of
the goodwill of the Company and will have access to and become familiar with or
exposed to Confidential Information (as that term is defined below), in
particular, trade secrets, proprietary information, and other valuable business
information of the Company pertaining to the Company’s specialty business
involving income tax preparation, the electronic filing of income tax returns,
refund anticipation loans, or franchising of any of these activities (the
“Company’s Business”). Executive agrees that Executive could cause harm to the
Company if she solicited the Company’s employees, customers, or business
counterparties upon the termination of Executive’s employment away from the
Company , or misappropriated or divulged the Company’s Confidential Information;
and that as such, the Company has legitimate business interests in protecting
its goodwill and Confidential Information; and, as such, these legitimate
business interests justify the following restrictive covenants:
(a)    Confidentiality and Non-Disclosure Covenant.
(i)    Executive acknowledges and agrees that the terms of this Agreement,
including all addendums and attachments hereto, are confidential. Except as
required by law or the requirements of any stock exchange, Executive agrees not
to disclose any information contained in this Agreement to anyone, other than to
Executive’s lawyer, financial advisor or immediate family members. If Executive
discloses any Information contained in this Agreement to her lawyer, financial
advisor or immediate family members as permitted herein, Executive agrees to
immediately tell each such individual that he or she must abide by the
confidentiality restrictions contained herein and keep such information
confidential as well.

11



--------------------------------------------------------------------------------



(ii)    Executive agrees that during her employment with the Company and
thereafter, Executive will not, directly or indirectly (A) disclose any
Confidential Information to any Person (other than, only with respect to the
period that Executive is employed by the Company, to an employee or outside
advisor of the Company who requires such information to perform his or her
duties for the Company), or (B) use any Confidential Information for Executive’s
own benefit or the benefit of any third party. “Confidential Information”
includes the Company’s marketing plans, business plans, financial information
and records, operation methods, personnel information, computer databases and
proprietary software programs, drawings, designs, information regarding product
development, customer lists, or other commercial or business information and any
other information not available to the public generally. The foregoing
obligation shall not apply to any Confidential Information that has been
previously disclosed to the public, is in the public domain (other than by
reason of a breach of Executive’s obligations to hold the Confidential
Information confidential), or is otherwise known by Executive prior to her
employment under this Agreement. In particular, Confidential Information will
not include any knowledge of the Executive with respect to the general business
of the Company. If Executive is required or requested by a court or governmental
agency to disclose Confidential Information, Executive must notify the Board of
that disclosure obligation or request no later than three (3) business days
after Executive learns of the obligation or request, and permit the Company to
take all lawful steps it deems appropriate to prevent or limit the required
disclosure.
(b)    Non-Competition Covenant.
(i)    Executive agrees that during her employment with the Company, Executive
shall devote as much of her skill, knowledge, commercial efforts and business
time as the Board shall reasonably require to the conscientious and good faith
performance of her duties and responsibilities to the Company to the best of her
ability. Accordingly, Executive shall not, directly or indirectly, be employed
by, render services for, engage in business with or serve as an agent or
consultant to any Person other than the Company, except for service on the
boards of directors (or similar governing bodies) of not more than three (3)
other for-profit enterprises).
(ii)    Executive further agrees that for a period of eighteen (18) months
following the termination of her employment with the Company (for any reason),
Executive shall not, directly or indirectly, within a twenty-five (25) mile
radius of any Liberty Tax Service office (or other retail tax office operated by
the Holding Company, the Company, any of their Subsidiaries, or any of their
franchisees) in the United States or Canada that exists as of the effective date
of termination (whether owned or franchised), provide services as an employee,
consultant, or independent contractor, in the same or substantially similar
capacity as that in which Executive serves the Company at the time of her
termination, to any company that is engaged in, and is competitive with, the
Company’s Business.
(iii)    Executive shall be permitted to hold a five percent (5%) or less
interest in the equity or debt securities of any publicly traded company.

12



--------------------------------------------------------------------------------



(c)    Non-Solicitation of Employees and Franchisees. During the period of
Executive’s employment with the Company and for the eighteen (18) month period
following the termination of her employment (for any reason), Executive shall
not, directly or indirectly, by herself or through any third party, whether on
Executive’s own behalf or on behalf of any other Person or entity, (i) solicit
or induce or endeavor to solicit or induce, divert, employ or retain,
(ii) interfere with, or attempt to establish a business relationship of a nature
that is competitive with the Company’s Business with any person that is or was
(during the last ninety (90) days of Executive’s employment with the Company )
an employee or franchisee of the Company (or other retail tax office operated by
the Holding Company, the Company or any of the Company’s Subsidiaries, or any of
the Company’s franchisees), or a relative or Affiliate of a franchisee, without
the express written permission of the Company.
(d)    Non-Solicitation of Customers. During the period of Executive’s
employment with the Company and for the eighteen (18) month period following the
termination of her employment (for any reason), Executive shall not, directly or
indirectly, by herself or through any third party, whether on Executive’s own
behalf or on behalf of any other Person or entity, (i) solicit or induce or
endeavor to solicit or induce, divert, employ or retain, (ii) interfere with, or
(iii) attempt to establish a business relationship of a nature that is
competitive with the Company’s Business with any person that is or was (during
the last ninety (90) days of Executive’s employment with the Company) a customer
of the Company or other retail tax office operated by the Holding Company, the
Company, any of the Company’s Subsidiaries, or any of the Company’s franchisees,
without the express written permission of the Company.
7.    Work Product. Executive agrees that all of Executive’s work product
(created solely or jointly with others, and including any intellectual property
or moral rights in such work product), given, disclosed, created, developed or
prepared in connection with Executive’s employment with the Company (“Work
Product”) shall exclusively vest in and be the sole and exclusive property of
the Company and shall constitute “work made for hire” (as that term is defined
under Section 101 of the U.S. Copyright Act, 17 U.S.C. § 101) with the Company
being the person for whom the work was prepared. In the event that any Work
Product is deemed not to be a “work made for hire” or does not vest by operation
of law in the Company, Executive hereby irrevocably assigns, transfers and
conveys to the Company, exclusively and perpetually, all right, title and
interest that Executive may have or acquire in and to Work Product throughout
the world, including without limitation any copyrights and patents, and the
right to secure registrations, renewals, reissues, and extensions thereof. The
Company or its designees shall have the exclusive right to make full and
complete use of, and make changes to all Work Product without restrictions or
liabilities of any kind, and Executive shall not have the right to use any such
materials, other than within the legitimate scope and purpose of Executive’s
employment with the Company. Executive shall promptly disclose to the Company
the creation or existence of any Work Product and shall take whatever additional
lawful action may be necessary, and sign whatever documents the Company may
require, in order to secure and vest in the Company, or its designees all right,
title and interest in and to all Work Product and any intellectual property
rights therein (including full cooperation in support of any Company
applications for patents and copyright or trademark registrations).

13



--------------------------------------------------------------------------------



8.    Return of Company Property. In the event of the termination of Executive’s
employment for any reason, Executive shall return to the Company all of the
property of the Company, including without limitation all Company materials or
documents containing Confidential Information, and including without limitation,
all computers (including laptops), mobile phones, keys, credit cards, facsimile
machines, televisions, card access to any Company building, customer lists,
computer disks, reports, files, e-mails, work papers, Work Product, documents,
memoranda, records and software, computer access codes or disks and
instructional manuals, internal policies, and other similar materials or
documents that Executive used, received or prepared, helped prepare or
supervised the preparation of in connection with Executive’s employment with the
Company. Executive agrees not to retain any copies, duplicates, reproductions or
excerpts of such material or documents.
9.    Compliance With Company Policies. During Executive’s employment with the
Company, Executive shall be governed by and be subject to, and Executive hereby
agrees to comply with, all Company policies, procedures, codes, rules and
regulations applicable to all employees and to executive officers of the Company
, as they may be amended from time to time in the Company’s sole discretion
(collectively, the “Policies”) provided however that such policies will be
reasonably consistent with the policies of other comparable companies in terms
of revenue, industry and/or market capitalization.
10.    Injunctive Relief with Respect to Covenants. Executive acknowledges and
agrees that in the event of any material breach by Executive of any of section
of this Agreement that remedies at law may be inadequate to protect the Company,
and, without prejudice to any other legal or equitable rights and remedies
otherwise available to the Company, Executive agrees to the granting of
injunctive relief in the Company’s favor in connection with any such breach or
violation without proof of irreparable harm.
11.    Assumption of Agreement. The Company shall require any Successor thereto,
by agreement in form and substance reasonably satisfactory to Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession shall be a material breach of
this Agreement and shall entitle Executive to compensation from the Company in
the same amount and on the same terms as Executive would be entitled hereunder
if the Company had terminated Executive’s employment without Cause as described
in Section 7, except that for purposes of implementing the foregoing, the date
on which any such succession becomes effective shall be deemed the Date of
Termination.
12.    Indemnification. The Company agrees both during and after the Employment
Period to indemnify Executive to the fullest extent permitted by the respective
Certificates of Incorporation, Bylaws and other organizational documents of the
entities constituting the Company (including payment of expenses in advance of
final disposition of a proceeding) against actions or inactions of Executive
during the Employment Period as an officer, director or employee of the Company,
or any of the Company’s Subsidiaries or Affiliates or as a fiduciary of any
benefit plan of any of the foregoing. The Company also agrees to provide

14



--------------------------------------------------------------------------------



Executive with Directors and Officers insurance coverage both during and, with
regard to matters occurring during the Employment Period, after the Employment
Period. That coverage shall be at a level at least equal to the level being
maintained at the time for the then current officers and directors or, if then
being maintained at a higher level with regard to any prior period activities
for officers or directors during the prior period, the higher amount with regard
to Executive’s activities during the prior period. Executive shall not be
indemnified by the Company with regard to any liability for repayment of bonuses
and/or profits as required under Section 6.
13.    Entire Agreement. This Agreement constitutes the entire agreement among
the parties hereto with respect to the subject matter hereof. All prior
correspondence and proposals (including but not limited to summaries of proposed
terms) and all prior promises, representations, understandings, arrangements and
agreements relating to such subject matter (including but not limited to those
made to or with Executive by any other person and those contained in any prior
employment, consulting or similar agreement entered into by Executive and the
Company or any predecessor thereto or Affiliate thereof) are merged herein and
superseded hereby.
14.    Survival. The provisions of this Agreement set forth in Sections 6
through 18 hereof shall survive the termination of the Executive’s employment
hereunder.
15.    Miscellaneous.
(a)    Binding Effect: Assignment. This Agreement shall be binding on and inure
to the benefit of the Company and its successors and permitted assigns. This
Agreement shall also be binding on and inure to the benefit of Executive and her
heirs, executors, administrators and legal representatives. This Agreement shall
not be assignable by any party hereto without the prior written consent of the
other parties hereto.
(b)    Choice of Forum and Governing Law. The parties agree that: (i) any
litigation involving any noncompliance with or breach of the Agreement, or
regarding the interpretation, validity and/or enforceability of the Agreement,
shall be interpreted in accordance with and governed by the laws of the
Commonwealth of Virginia, without regard for any conflict of law principles;
(ii) jurisdiction and venue shall be laid solely and exclusively in the Circuit
Court for the City of Virginia Beach or the United States District Court for the
Eastern District of Virginia, Norfolk Division.
(c)    Taxes. The Company may withhold from any payments made under this
Agreement all applicable taxes, including but not limited to income, employment
and social insurance taxes, as shall be required by law.
(d)    Amendments. No provision of this Agreement may be modified, waived or
discharged unless the modification, waiver or discharge is approved in writing
by the Board or a Person authorized thereby and is agreed to in writing by
Executive. No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by the other party shall be deemed a

15



--------------------------------------------------------------------------------



waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No waiver of any provision of this Agreement shall be
implied from any course of dealing between or among the parties hereto or from
any failure by any party hereto to assert its rights hereunder on any occasion
or series of occasions. To the extent that after the date of this Agreement, the
Company develops a form of executive employment agreement that is expected to be
utilized with the named executive officers of the Company, the parties will
negotiate in good faith with regard to the amendment or replacement of this
Agreement in light of such new form of agreement.
(e)    Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby. In the event that one or more terms or
provisions of this Agreement are deemed invalid or unenforceable by the laws of
Virginia or any other state or jurisdiction in which it is to be enforced, by
reason of being vague or unreasonable as to duration or geographic scope of
activities restricted, or for any other reason, the provision in question shall
be immediately amended or reformed to the extent necessary to make it valid and
enforceable by the court of such jurisdiction charged with interpreting and/or
enforcing that provision. Executive agrees and acknowledges that the provision
in question, as so amended or reformed, shall be valid and enforceable as though
the invalid or unenforceable portion had never been included herein.
(f)    Notices. Any notice or other communication required or permitted to be
delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or, if mailed, on the third business day after the
mailing thereof, and (iv) addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):
(i)    If to the Company or Holding Company, to:
1716 Corporate Landing Parkway
Virginia Beach, Virginia 23454
Attention: CEO


(ii)    If to Executive, to her residential address as currently on file with
the Company.
(g)    Voluntary Agreement: No Conflicts. Executive represents that she is
entering into this Agreement voluntarily and that Executive’s employment
hereunder and compliance with the terms and conditions of this Agreement will
not conflict with or result in the breach by Executive of any agreement to which
she is a party or by which she or her properties or assets may be bound.
(h)    Counterparts/Facsimile. This Agreement may be executed in counterparts
(including by facsimile), each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.

16



--------------------------------------------------------------------------------



(i)    Headings. The section and other headings contained in this Agreement are
for the convenience of the parties only and are not intended to be a part hereof
or to affect the meaning or interpretation hereof.
(j)    Certain other Definitions.
(i)    “Affiliate”: with respect to any Person, means any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with the first Person, including but
not limited to a Subsidiary of any such Person.
(ii)    “Control” (including, with correlative meanings, the terms
“Controlling”, “Controlled by” and “under common Control with”): with respect to
any Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities, by contract or otherwise.
(iii)    “Person”: any natural person, firm, partnership, limited liability
company, association, corporation, company, trust, business trust, governmental
authority or other entity.
(iv)    “Subsidiary”: with respect to any Person, each corporation or other
Person in which the first Person owns or Controls, directly or indirectly,
capital stock or other ownership interests representing fifty percent (50%) or
more of the combined voting power of the outstanding voting stock or other
ownership interests of that corporation or other Person.
(v)    “Successor”: of a Person means a Person that succeeds to the first
Person’s assets and liabilities by merger, liquidation, dissolution or otherwise
by operation of law, or a Person to which all or substantially all the assets
and/or business of the first Person are transferred.
IN WITNESS WHEREOF, the Company and JTH Tax have duly executed this Agreement by
their authorized representatives, and Executive has hereunto set her hand, in
each case effective as of the date first above written.
JTH TAX, INC.


                            
By:     /s/John T. Hewitt             
Its:    President and Chief Executive Office


JTH HOLDING, INC.




By:     /s/John T. Hewitt             
Its:    President and Chief Executive Officer

17



--------------------------------------------------------------------------------



EXECUTIVE:


/s/Kathleen E. Donovan             
Kathleen E. Donovan
                        





18

